Citation Nr: 1731839	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  13-16 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for headaches, including as secondary to a cervical spine disability.

3.  Entitlement to service connection for a mid and low back disability.

4.  Entitlement to service connection for a head injury.

5.  Entitlement to service connection for a dental disability.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, posttraumatic stress disorder (PTSD), and dysthymic disorder.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1951 to December 31, 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

As the record shows multiple psychiatric diagnoses, including depression, PTSD, and dysthymic disorder, the Veteran's service connection for depression has been recharacterized as an acquired psychiatric disorder to encompass any psychiatric disorder shown however diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2012). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The Veteran is seeking service connection for several disabilities stemming from his involvement in a motor vehicle accident during his active military service in Stuttgart, Germany.  See May 2012 Veteran Statement.  Specifically, the Veteran has stated that he sustained injuries to his back, neck, and teeth, and has continued to receive VA and private medical care since his separation from service.  Id.

Upon review of the evidence of record, the Board finds that additional development of the medical evidence is necessary before adjudication of the Veteran's appeal.

First, the AOJ should clarify the Veteran's VA medical treatment to ensure his complete records are considered.  The Board notes that VA has determined that the Veteran's service treatment records (STRs) are unavailable, presumably as a result of the 1973 fire at the National Personnel Records Center (NPRC).  However, while the record is clear that his STRs are unavailable for review, it appears that there are outstanding VA treatment records pertaining to medical treatment for the Veteran's claimed disabilities.  Specifically, in a September 2012 Correspondence, the Veteran requested VA to obtained his records from Michigan.  Additionally, a September 2001 Bay Pines VA treatment record reflects that the Veteran recently relocated to the area from Michigan, where he had been receiving care from a VA medical center.  Thus, on remand, the Veteran should be given an opportunity to identify all the VA facilities where he has received care for his claimed disabilities since his separation from service.  The AOJ should also ask the Veteran to identify any relevant private medical records that have not previously been obtained.

Second, the Board notes that a September 2001 VA treatment record indicates that the Veteran was seeking treatment for low back and neck pain caused by an "injury in service."  However, the Veteran has not been afforded any opportunity for an examination pertaining to any of his claims for service connection.  Where a medical opinion is necessary, the VA's duty to assist includes providing a medical examination and opinion.  See 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016).  As the Veteran is competent to report the circumstances involving an injury, the Board finds that a VA Compensation & Pension (C&P) examination is warranted to determine the nature and etiology of the Veteran's claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Finally, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the Veteran's numerous service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, adjudication of the TDIU claim must be deferred pending resolution of the Veteran's service connection claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to identify all VA medical facilities that he has received treatment from for his claimed disabilities.  Based on the Veteran's response, contact the appropriate VA Medical Center(s), to include Bay Pines VAMC, and obtain all pertinent VA treatment records from January 1953 to the present.  All efforts to obtain these records, including any negative responses to the request, should be documented in the claims file.

Additionally, also ask the Veteran to provide, or authorize VA to obtain, any relevant private medical records regarding treatment for his claimed disabilities.  Based on the Veteran's response, the AOJ must attempt to procure copies of all records that have not previously been obtained from identified treatment sources.  All efforts to obtain these records, including any negative responses to the request, should be documented in the claims file.

2.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed back disabilities.  The examiner must provide an opinion addressing whether any of the Veteran's claimed back disabilities are related to his active military service, to include his reported in-service motor vehicle accident.

The Veteran's claim file, including a copy of this remand, must be provided to the examiner for review in connection with the physical examination.  The examiner must take a complete history from the Veteran.  All indicated tests and studies should be completed.

Thereafter, the examiner must address the following:

(a)  Identify any cervical spine conditions that the Veteran currently has, or previously had during the pendency of this appeal from June 2010 to the present.  If none have been identified, the examiner should explain this finding.

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's cervical spine disability was incurred in or otherwise related to his service?

(c)  Identify any mid and/or low back conditions that the Veteran currently has, or previously had from June 2010 to the present.  If none have been identified, the examiner should explain this finding.

(d)  Is it at least as likely as not (50 percent probability or more) that the Veteran's mid and/or low back disability was incurred in or otherwise related to his service?

The examiner must discuss the Veteran's statements, and other lay evidence of record, which indicate that he was involved in a motor vehicle accident during service.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

The examiner is also advised that the absence of evidence in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

All answers to the above questions must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to evidence in the file supporting the responses and concluding opinions, where appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible.  In other words, merely saying he or she cannot respond will not suffice.

3.  After completing the development requested in item 2, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any head injury, to include headaches.  The examiner must provide an opinion addressing whether any of the Veteran's head disabilities are related to his active military service, to include his reported in-service motor vehicle accident.

The Veteran's claim file, including a copy of this remand, must be provided to the examiner for review in connection with the physical examination.  The examiner must take a complete history from the Veteran.  All indicated tests and studies should be completed.

Thereafter, the examiner must address the following:

(a)  Identify any disabilities resulting from a head injury that the Veteran currently has, or previously had from June 2010 to the present.  If none have been identified, the examiner should explain this finding.

(b)  Is it at least as likely as not (50 percent probability or more) that any disability resulting from a head injury was incurred in or otherwise related to his service?

(c)  Irrespective of the answers to items 3(a) and (b), does the Veteran currently have, or has he previously had from June 2010 to the present, headaches?  If not, the examiner should explain this finding.

(d)  Is it at least as likely as not (50 percent probability or more) that the Veteran's headaches were incurred in or otherwise related to his service?

(e)  If any of the Veteran's claimed back disabilities are found to be related to service, then is it at least as likely as not (50 percent probability or more) that the Veteran's headaches are proximately due to or aggravated by any of his back disabilities that are found to be related to service?  Why or why not?

The examiner should note that the term "aggravated by" refers to "any increase in severity" of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disability.

If the examiner opines that any of Veteran's disabilities, which are related to service, have aggravated his headaches, then the examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

The examiner must discuss the Veteran's statements, and other lay evidence of record, which indicate that he was involved in a motor vehicle accident during service.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

The examiner is also advised that the absence of evidence in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

All answers to the above questions must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to evidence in the file supporting the responses and concluding opinions, where appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible.  In other words, merely saying he or she cannot respond will not suffice.

4.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any acquired psychiatric disorder.  The examiner must provide an opinion addressing whether the Veteran's acquired psychiatric disorder is related to his military service.

The Veteran's claim file, including a copy of this remand, must be provided to the examiner for review in connection with the physical examination.  The examiner must take a complete history from the Veteran.  All indicated tests and studies should be completed.

Thereafter, the examiner must address the following:

(a)  Identify any psychiatric disability that the Veteran currently has, or previously had during the pendency of this appeal from June 2010 to the present.  If none have been identified, the examiner should explain this finding.

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's acquired psychiatric disorder was incurred in or otherwise related to his service?

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

The examiner is also advised that the absence of evidence in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

All answers to the above questions must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to evidence in the file supporting the responses and concluding opinions, where appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible.  In other words, merely saying he or she cannot respond will not suffice.

5.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any claimed dental disability.  The examiner must provide an opinion addressing whether the Veteran's claimed dental disability is related to his military service, to include his reported in-service motor vehicle accident.

The Veteran's claim file, including a copy of this remand, must be provided to the examiner for review in connection with the physical examination.  The examiner must take a complete history from the Veteran.  All indicated tests and studies should be completed.

Thereafter, the examiner must address the following:

(a)  Identify any dental disability that the Veteran currently has, or previously had during the pendency of this appeal from June 2010 to the present.  If none have been identified, the examiner should explain this finding.

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's dental disability was incurred in or otherwise related to his service?

The examiner must discuss the Veteran's statements, and other lay evidence of record, which indicate that he was involved in a motor vehicle accident during service.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

The examiner is also advised that the absence of evidence in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

All answers to the above questions must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, including, where appropriate, citing to evidence in the file supporting the responses and concluding opinions.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible.  In other words, merely saying he or she cannot respond will not suffice.

6.  Ensure the medical opinions are, to the extent possible, responsive to the questions asked.  If not, obtain all necessary additional information.  38 C.F.R. §4.2.

7.  Thereafter, readjudicate these claims in light of this and all other additional evidence.  If the Veteran's claims remain denied, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




